Opinion,
Me. Justice Geeen :
While it is true that when the plaintiff was employed to work for the defendant nothing was said as to the fourteen days notice of an intention to quit, it is also true that no definite time of employment was fixed, and the terms of the first engagement would not necessarily extend beyond the time of the first payment. When the first payment was made the plaintiff signed a receipt which contained the following provision : “ Employees must give fourteen days notice when they wish to leave our employ. If they do not give the notice required, it is agreed and understood that they forfeit all that is due them at the time they so quit work without the required fourteen days notice.” The plaintiff was under no obligation to sign any receipt containing such a provision. If the company had refused his pay because of his declining to sign the receipt he could have compelled them to pay by means of an action. But he signed it without objection, and he testifies that at that time he knew of the rule embodied in the receipt, and continued to work for the company with that knowledge. This was in February, 1886, and the wages paid were due for the month of January. In March he signed a similar receipt, for the February pay, and quit working for the company on March 31, upon a notice of a day and a half. The present *390action is brought to recover the wages earned in March, whicn the defendant refused to pay because the fourteen days notice had not been given.
This defence seems to be an ungracious one, in view of the fact that the defendant had received the benefit of the plaintiff’s work for the whole month, and because he was compelled to choose between the loss of a much better job on the one hand or the forfeiture of a month’s pay on the other, and therefore cannot be said to have left his employment arbitrarily and without reason. It is possible that some employers might in such circumstances have been willing to waive the defence founded upon the strict terms of the contract, but this defendant insists upon its rights and we have no discretion to refuse them.
The regulation requiring the fourteen days notice of an intention to quit work is not an unreasonable one.' Indeed, in large establishments like this, where very great loss may be inflicted by a sudden and extensive strike of the men, such a rule seems to be an entirely proper and reasonable means of protection against wanton and ruthless injury in this manner. We said this in the case of Wright v. Trainer, 32 Leg. Int. 62, holding the party bound by mere knowledge of such a rule posted up in the factory. We decided that mere knowledge of the rule made it part of the contract, saying : “ If the third rule was known by the plaintiff when he hired his minor children to the defendant it forms a part of his contract. It became an agreement that if the children left without notice, he should not be entitled to receive their wages for the last two weeks.” The present case is far stronger in its facts. Here the stipulation is inserted in the receipt for the wages, paid, and is a part of the express contract of the parties under which the future employment continues. The past wages are no part of the consideration for the future engagement. The paper is to be treated as the evidence of a new contract for the future, made with a full knowledge of its exact meaning on the part of the plaintiff. There is no escape from this conclusion. There is nothing in the case but the construction of a written agreement.
Judgment reversed.